Citation Nr: 1526147	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-45 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 17, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Newark, New Jersey, in June 2012.  A transcript of that hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period prior to December 17, 2014, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

2.  For the entire rating period on appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  For the rating period prior to December 17, 2014, the criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the entire rating period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in March 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In the March 2009 letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  In July 2009, June 2010, and December 2014, the RO provided the Veteran with VA examinations regarding his PTSD disability.  As the examination reports were written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for these claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, post-service treatment records, and statements from the Veteran, to include the June 2012 Board hearing testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2014). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Rating Analysis for PTSD

In an August 2009 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent rating effective February 18, 2009.  In March 2010, the Veteran filed a notice of disagreement with the rating assigned.  A statement of the case was issued in December 2014, which granted a 50 percent rating for PTSD effective December 17, 2014, the date of the most recent VA examination.  Despite the award of a higher 50 percent rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the period prior to December 17, 2014.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2014).

Beginning December 17, 2014, the Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF score of 68 in the July 2009 VA examination and a GAF score of 51 in the June 2010 VA examination.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

Rating for PTSD-Analysis

The Veteran maintains that his PTSD disability warrants a 70 percent rating for the entire initial rating period on appeal.

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's PTSD has been characterized occupational and social impairment with reduced reliability and productivity manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

The evidence of record includes a July 2009 VA PTSD examination where the Veteran reported problems sleeping, flashbacks, nightmares, exaggerated startle response, and depression.  The examiner noted that the Veteran avoided thoughts and feelings that remind him of his military service.  The Veteran was found to be emotional and isolative, which was noted to have caused problems in his marriage.  Anger issues and problems with road rage were also reported and noted to cause the Veteran to limit his driving.  The Veteran also reported being employed in security.  A mental status examination was not provided, but the examiner assigned a GAF score of 68, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In a June 2010 VA examination, the Veteran reported subjective symptoms
of sleep disturbance, nightmares, difficulty concentrating, anxiety, hyperstartle response and hyperarousal, isolation, depression, and anger issues.  Upon mental status examination, the examiner noted that the Veteran's mood was depressed and his affect was depressed and slightly anxious.  Thought processes and thought content were coherent and organized.  Speech was very slow and halting, but coherent and organized.  The Veteran denied current suicidal ideation; however, he did report two suicide attempts in 1985, once by jumping into the ocean and another with pills.  The Veteran also denied homicidal ideation, but did report a significant amount of anger.  He stated that he did have homicidal thoughts at times when frustrated, but reported that he was able to control himself.  Judgment and impulse control appeared to be intact.  The Veteran also reported working full-time as a security guard and had been for the past 14 years.  The Veteran also stated that he was married for the past 19 years and had three adult daughters with whom he had a close relationship.  He also reported having a few close friends and occasionally would go out on the weekend with his wife or friends.  The Veteran also stated that he would go to the gym to exercise two times a week, but mostly watched television.  Finally, the examiner stated that the Veteran had "significant classic" PTSD symptoms, some of which appeared to be "worsening in the past year," including his isolation, depression, and anger.  The examiner also noted that the Veteran suffered from chronic, ongoing sleep problems, intrusive thoughts, nightmares, flashbacks, and difficulty concentrating, among other classic symptoms.  The examiner assigned a GAF score of 51, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a January 2014 VA mental health note, the Veteran described his mood as having "good & bad days."  He also reported continued sleep impairment and issues with trust, resulting in isolation.  The VA psychiatrist noted that the Veteran lived with his wife, and had children and grandchildren that he maintained contact with.  Upon metal status examination, speech was normal and the Veteran was calm and cooperative.  His affect was appropriate and thought process was linear and goal-oriented.  The Veteran denied auditory, visual hallucinations, delusions, or paranoia.  Impulse control was noted as fair and the Veteran denied suicidal or homicidal ideation. 

In a December 2014 VA PTSD examination, the Veteran reported increased sleep impairment due to delayed sleep onset, intermittent waking, and violent nightmares three to four times per week.  He continued to endorse hypervigilance, exaggerated startle response, attention and concentration, social isolation, irritability with occasional verbal aggression, avoidance of conversations and activities that reminded him of his deployment, and suspicious and cautiousness of others.  The Veteran also noted a significant amount of anxiety and worry related to the safety of his family and the future of the world.  He denied suicidal or homicidal ideation. 
The examiner noted that the Veteran had been married to his second wife for 23 years and described their relationship as "bumpy," due to his lack of communication and his violent nightmares.  The Veteran explained that he had accidently hit his wife in his sleep while having a nightmare and had therefore been sleeping on a
reclining chair.  The Veteran stated that he maintains a "very good" relationship with his step-children.  His step-son had been residing with him and his wife for the last six months.  He reported having three biological daughters who reside in the South and stated that he enjoyed visiting them once a year.  The Veteran stated that he was friendly with his neighbors, but was typically quiet during dinner parties with them.  He denied interest in recreational activities, but indicated that he attempted to swim and spent the majority of his day watching television.  Upon mental status examination, the examiner noted that the Veteran was fully alert and oriented.  His mood was anxious and affect was restricted.  Current symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner stated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

Vet Center treatment notes from July 2009 to November 2014 reflect that the Veteran has attended therapy for his PTSD disability.  In a July 2009 intake note, it was noted that the Veteran was alert and coherent.  The examiner stated that there did not appear to be any deficit with memory or concentration, delusional thought, or hallucinations.  Affect was constricted and he denied any suicidal or homicidal ideation.  The Veteran reported ongoing difficulties with intrinsic recollections, sleep disturbance, social isolation, hypervigilance, and feelings of grief and danger.  

The remaining Vet Center treatment notes reflect continued complaints of feelings of grief, depression, social isolation, sleep impairment, and anger.  See Vet Center treatment notes dated in October 2009 and April 2010. 

Upon review of all the evidence of record, both lay and medical, the Board finds that a 50 percent rating for PTSD is warranted for the rating period prior to December 17, 2014.  The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, including ongoing sleep problems, intrusive thoughts, nightmares, flashbacks, and difficulty concentrating, among other classic symptoms.  Further, the GAF scores prior to December 17, 2014 (i.e., GAF of 68 and 51) reflect mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.  Accordingly, the Board finds that a 50 percent rating for the Veteran's PTSD disability is warranted for the initial rating period prior to December 17, 2014.

The Board next finds that, for the entire initial rating period on appeal, the Veteran's PTSD disability has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned.  The Veteran does suffer from nightmares, sleep impairment, and suspiciousness, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression), impaired judgment, and flattened affect, are specifically contemplated in the 50 percent rating criteria.  The Veteran has also stated that he is married and maintains contact with his children and grandchildren.  He has also reported that he occasionally goes out with his wife and friends, has a friendly relationship with his neighbor, and visits his children.  The weight of the evidence does not demonstrate deficiency in family relations.   

Further, the weight of the evidence of record, including VA examination reports, VA treatment notes, and Vet Center progress notes, do not reflect impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Further, although in the July 2010 VA examination the Veteran reported two suicide attempts in 1985, he has continuously denied suicidal ideation throughout the appeal period on appeal.  
The evidence also demonstrates that the Veteran was able to remain employed for extensive periods of time.  Further, although the Veteran was found to be unable to obtain and maintain employment as of March 18, 2012, this was due, in part, to other physical service-connected disabilities, and not solely due to his PTSD disability.   

Moreover, the Veteran was assigned GAF scores of 68 and 51 during the July 2009 and June 2010 VA examinations.  Although not dispositive, these GAF scores contemplate mild to moderate PTSD symptoms or mild moderate impairment in social or occupational functioning.  The Board finds that these GAF scores are consistent with a 50 percent evaluation.    

For these reasons, the Board finds that a 50 percent rating for PTSD is warranted for the rating period prior to December 17, 2014.  The Board further finds that, for the entire initial rating period, the weight of the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Board finds that a rating in excess of 50 percent for service-connected PTSD is not warranted for the entire rating period on appeal.



Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Specifically, the Veteran's PTSD symptoms has been characterized by depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, and occupational and social impairment with reduced reliability and productivity, which are symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In a June 2012 application for increased compensation based on unemployability, the Veteran reported that he last worked full-time on March 17, 2012.  In an April 2013 rating decision, the RO granted a TDIU effective March 18, 2012.  The Veteran has not disagreed with the effective date assigned for a TDIU.  Further, as the Veteran was employed full-time prior to March 18, 2012, the Board finds that issue of entitlement to TDIU prior to March 18, 2012 is not raised by the record.  


ORDER

For the rating period prior to December 17, 2014, a 50 percent rating, but no higher, for PTSD is granted.  

For the rating period beginning December 17, 2014, a rating in excess of 50 percent is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


